Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed 25 July with respect to the rejection(s) of claim(s) 1, 3, 7, 10-17, 19-27 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant has amended the claims with limitations that overcome the previous rejection including further recitation regarding the opening shape. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mikhail and Crank as presented below. Claims 1, 3, 7, 10-17, 19-27 are examined on the merits.
Claim Objections
Claims 1, 3, 7, 10-17, 19-27 are objected to because of the following informalities:  
Claim 1, line 5, “a conical shape of a distal tip” should read –a frustoconical distal tip—for consistency.
Claim 1, line 5, “a flow lumen” should read –the drainage lumen—.
Claim 1, line 6, “a urethra” should read –an urethra—.
Claim 3, line 2, “a distal end of the balloon when the balloon is in both balloon inflated and its deflated states” should instead read –the distal end of the balloon when the balloon is in both balloon inflated state and balloon deflated state--.
Claim 3, line 3, “a longitudinal axis of the catheter body…a fluid flow into a flow lumen as the balloon is deflated and catheter is withdrawn from a urethra” should instead read --the longitudinal axis of the catheter body…the fluid flow into the drainage lumen as the balloon is deflated and catheter is withdrawn from the urethra--.
Claim 11, line 2 “a proximal end of the balloon in a deflated state to a proximal end” should read –the proximal end of the balloon in the deflated state to the proximal end--.
Claim 12, line 2, “a proximal end” should read –the proximal end--.
Claim 12, line 3, “a deflated state” should read –the deflated state--.
Claim 14, line 1, “a distal tip” should read –the distal tip--.
Claim 16, line 13, “the substantially conical shape of the distal tip” should read –a substantially conical distal tip— for consistency.
Claim 16, line 14, “a flow lumen” should read –the drainage lumen—.
Claim 16, line 14, “a urethra” should read –the urethra—.
Claim 17, line 3, “a longitudinal axis of the catheter body…a fluid flow into a flow lumen as the balloon is deflated and catheter is withdrawn from a urethra” should instead read --the longitudinal axis of the catheter body…the fluid flow into the drainage lumen as the balloon is deflated and catheter is withdrawn from the urethra--.
Claim 21, line 17, “a conical shape of a distal tip” should read –the frustoconical distal tip—for consistency.
Claim 21, line 18, “a flow lumen” should read –the drainage lumen—for consistency.
Claim 21, line 19, “a urethra” should read –the urethra—.
Claim 22, line 2, “an opening” should read –at least one of the urine inflow openings--.
Claim 23, line 2 “a longitudinal axis” should read –the longitudinal axis--.
Claim 23, line 3, “an inflated state” should read –the inflated state--.
Claim 24, line 2 “a distal end of the balloon in an inflated state and a proximal end” should read –the distal end of the balloon in the inflated state and the proximal end--.
Claim 25, line 2 “a longitudinal axis” should read –the longitudinal axis--.
Claim 26, line 2 “a distal end of the balloon in an inflated state and a proximal end” should read –the distal end of the balloon in the inflated state and the proximal end--.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depend. Claim 10 recites the same subject matter as claim 1 stating the proximal end of each of the at least two inflow openings about 7mm from a distal end of frustoconical tip.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail (US 6050934) in view of Crank (US 2011/0282318).
Regarding claim 1, Mikhail discloses an indwelling urinary catheter having a catheter body (12, figure 3), a balloon (18, figure 3), a balloon inflation lumen (equivalent part 53, figure 4), a common drainage lumen (22, figure 3), and diametrically opposed urine inflow openings (24, figure 3, col 7, lines 46-50) having a traverse opening shape that conforms to a frustoconical distal tip of the catheter body (tip, figure 3), the urine flow openings at a distal end of the catheter body positioned such that the proximal end of each urine inflow opening is substantially even with or below a distal end of the balloon when the balloon is inflated (figures 1 illustrates the inflow openings being even with or below a distal end of the balloon when balloon is inflated), each of the urine inflow openings in fluid communication with the drainage lumen (col 7, lines 55-64), the frustoconical distal tip (tip, figure 3), wherein the inflow openings communicate with the drainage lumen (col 7, lines 55-64), the urine openings configured to convey urine flow into the openings simultaneously and remain open to urine inflow when the balloon is both in inflated and deflated states (col 7, lines 46-65, col 11, lines 23-38, inflatable balloons can be inflated or deflated, the opening does not close) and when the distal tip is positioned in the urine bladder or urethra (figures 1-2), and when the distal tip is traversing the urethra, the catheter body, balloon inflation lumen, drainage lumen and openings are of a unitary construct (col 11, lines 55-67 and col 12 lines 1-9, device is integral), since the openings conform and the distal tip of the catheter tapers i.e., the distal tip would be narrower than the rest of the catheter, the openings would naturally maintain patency of a fluid flow into a flow lumen as the balloon is deflated and catheter is withdrawn through a urethra.
Mikhail does not teach a distally facing bias with an opening orientation that is angularly displaced with an angle a between about 15 degrees to about 45 degrees relative to a longitudinal axis of the catheter body, the proximal end of each of the two inflow openings are about 7mm from the distal end of the frustoconical tip.
Crank disclose a system relatively pertinent to problem posed by Applicant of moving fluid between the environment and body. Crank teaches diametrically opposed openings (56, 57, figure 3F), the angle of the opening orientation between 15 to 75 degrees relative to the longitudinal axis ([0026], 10 to 170 degrees which overlaps with the claimed range), at the claimed range, the openings would remain patency of the fluid flow into the lumen as it is withdrawn through adjacent surfaces.
Crank uses angled openings to move fluid in desired direction ([0017]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Crank in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. Mikhail and Crank do not teach the proximal end of each of the two inflow openings are about 7mm from the distal end of the frustoconical tip. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mikhail and Crank to have the proximal end of each of the two inflow openings about 7mm from the distal end of the frustoconical tip since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Mikhail and Crank would not operate differently with the claimed distance from the distal tip and since the device is used to drain fluids and would operate within the claimed range.
Regarding claim 3, Mikhail further discloses the flow openings are proximity to a distal end of the balloon in both inflated and deflated states, since the openings conform and the distal tip of the catheter tapers i.e., the distal tip would be narrower than the rest of the catheter, the openings would naturally maintain patency of a fluid flow into a flow lumen as the balloon is deflated and catheter is withdrawn through a urethra. Mikhail does not disclose the angle is 15 degrees relative to the longitudinal axis of the catheter body.
Crank disclose a system relatively pertinent to problem posed by Applicant of moving fluid between the environment and body. Crank teaches the angle of the opening orientation is 15 degrees relative to the longitudinal axis ([0026], 10 to 170 degrees which overlaps with the claimed range) at the claimed angle, the openings would remain patency of the fluid flow into the lumen as it is withdrawn through adjacent surfaces.
Crank uses angled openings to move fluid in desired direction ([0017]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Crank in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. 
Regarding claim 7, Mikhail does not teach the distally facing bias forms an angle relative to a longitudinal axis of the catheter body and the angle is 25-35 degrees.
Crank disclose a system relatively pertinent to problem posed by Applicant of moving fluid between the environment and body. Crank teaches the angle of the opening orientation between 15 to 75 degrees relative to the longitudinal axis ([0026], 10 to 170 degrees which overlaps with the claimed range).
Crank uses angled openings to move fluid in desired direction ([0017]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Crank in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. 
Regarding claims 10-12, Mikhail and Crank do not teach that in the deflated state, the proximal end of each of the two inflow openings are about 7mm from the distal end of the frustoconical tip, the distance from a proximal end of the balloon to a proximal end of the urine flow openings is 25-29mm and that a distance between a proximal end of the balloon and a distal end of the catheter body is about 32-36. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail in view of Crank and further in view of Russo (US 2006/0064065).
Regarding claims 13-15, Mikhail further discloses the distal tip is a generally frustoconical shape (tip, figure 3). Mikhail and Crank do not disclose a third lumen in fluid flow communication with a port passing through a distal end of the catheter body, the port passes through a distal tip of the catheter body, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings.
Russo discloses a continuously irrigation urinary catheter in the same field of endeavor as the Applicant. Russo teaches that in the prior art (figure 1), a third lumen (top lumen shown in figure 2) in fluid flow communication with a port (15, figure 1, [0045]) passing through a distal end of the catheter body (figure 1, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings (figure 1, 15 is spaced from 14).
Russo uses a third irrigation lumen to eliminate the need to swap the urinary drainage connector and bag which causes infections ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the catheter of the cited prior art to include the lumen of Russo to prevent further urinary tract infection.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail (US 6050934) in view of Bellisario (US 2014/0094741).
Regarding claim 16, Mikhail discloses an indwelling urinary catheter having a catheter body (12, figure 3) having a frustoconical distal tip (tip, figure 3), wherein the inflow openings within the distal tip, the inflow openings communicate with the drainage lumen (col 7, lines 55-64), a balloon (18, figure 3) in proximity to the distal tip (figure 3), a balloon inflation connector (58, figure 1), a balloon inflation lumen (equivalent part 53, figure 4), a drainage lumen (22, figure 3), and at least two urine inflow openings (24, figure 3) at a distal end of the catheter body having traverse opening shape that conforms to the conical distal tip (figure 3, the opening conforms to the shape of the distal tip) in fluid communication with the drainage lumen (col 7, lines 55-64), passing through lateral wall surfaces of the distal tip (figure 3), and positioned such that the proximal end of each urine inflow opening is substantially even with or below a distal end of the balloon when the balloon is inflated (figures 1 illustrates the inflow openings being even with or below a distal end of the balloon when balloon is inflated), and remain unobstructed by the balloon to urine flow when balloon is inflated and deflated states and when the distal tip is positioned in the urinary bladder and when the distal tip is traversing the urethra (col 7, lines 55-64, figure 1 shows in inflated state the opening is unobstructed and figure 3 shows the inflated state the opening is not obstructed, there is no portion of the catheter that would block the opening in any position of the catheter), the openings would naturally maintain patency of a fluid flow into a flow lumen as the balloon is deflated and catheter is withdrawn through the urethra.
Mikhail does not teach the urine inflow openings have an angle of about 20 to 45 degrees relative to a longitudinal axis of the catheter body, a conduit positioned within the conical distal tip.
Bellisario discloses a catheter assembly relatively pertinent to a problem posed by Applicant of moving fluid from the body. Bellisario teaches a catheter (10) with urine inflow openings (52, figure 3A-3C, [0057]) have a distally facing bias with an opening orientation an angle relative to the longitudinal axis of the body of about 20-45 degrees ([0010], figure 3), a conduit (conduit inside 42 and before connecting member 48) positioned within the conical distal tip with the drainage lumen (22).
Bellisario provides the openings to move fluid as desired between the environment and the lumen ([0057]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Bellisario in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. Further it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize the angle to allow for desirable fluid entry since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 17, Mikhail further discloses the two openings are substantially circular shaped (interpreted as close to circular shape), as ovals are close to circular shape (figure 3) the openings would naturally maintain patency of a fluid flow into a flow lumen as the balloon is deflated and catheter is withdrawn through the urethra.
Mikhail does not teach the urine inflow openings have an angle of 20 degrees relative to the longitudinal axis of the catheter body.
Bellisario discloses a catheter assembly relatively pertinent to a problem posed by Applicant of moving fluid from the body. Bellisario teaches a catheter (10) with urine inflow openings (52, figure 3A-3C, [0057]) have a distally facing bias with an opening orientation an angle relative to the longitudinal axis of the body of about 20-45 degrees ([0010], figure 3), a conduit (conduit inside 42 and before connecting member 48) positioned within the conical distal tip with the drainage lumen (22).
Bellisario provides the openings to move fluid as desired between the environment and the lumen ([0057]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Bellisario in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. Further it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize the angle to allow for desirable fluid entry since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail in view of Bellisario further in view of Russo.
Regarding claims 19-20, Mikhail and Bellisario do not disclose a third lumen in fluid flow communication with a port passing through the distal tip of the catheter body, the port is spaced apart from the at least two urine inflow openings.
Russo discloses a continuously irrigation urinary catheter in the same field of endeavor as the Applicant. Russo teaches that in the prior art (figure 1), a third lumen (top lumen shown in figure 2) in fluid flow communication with a port (15, figure 1, [0045]) passing through a distal end of the catheter body (figure 1, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings (figure 1, 15 is spaced from 14).
Russo uses a third irrigation lumen to eliminate the need to swap the urinary drainage connector and bag which causes infections ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the catheter of the cited prior art to include the lumen of Russo to prevent further urinary tract infection.
Claims 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail in view of Crank further in view of Vega (US 4249536).
Regarding claim 21, Mikhail discloses an indwelling urinary catheter having a catheter body (12, figure 3), a balloon (18, figure 3), a balloon inflation lumen (equivalent part 53, figure 4), a drainage lumen (22, figure 3), and opposing urine inflow openings (24, figure 3, col 7, lines 46-50) having a traverse opening shape that conforms to a frustoconical distal tip of the catheter body (tip, figure 3), each of the urine inflow openings at a distal end of the catheter body in fluid communication with the drainage lumen (col 7, lines 55-64), positioned such that the proximal end of each urine inflow opening is substantially even with or below a distal end of the balloon when the balloon is inflated (figures 1 illustrates the inflow openings being even with or below a distal end of the balloon when balloon is inflated), a frustoconical distal tip (tip, figure 3), wherein the inflow openings pass through lateral wall surfaces of the distal tip, the inflow openings communicate with the drainage lumen (col 7, lines 55-64), the urine openings configured to convey urine flow into the openings simultaneously and remain obstructed by the balloon o urine inflow when the balloon is both in inflated and deflated states (col 7, lines 46-65, col 11, lines 23-38, inflatable balloons can be inflated or deflated, the opening does not close) and when the distal tip is positioned in the urine bladder or urethra (figures 1-2), and when the distal tip is traversing the urethra (the opening is not obstructed by any structure surrounding and would stay open during the movement of the tip through the urethra), since the openings conform and the distal tip of the catheter tapers i.e., the distal tip would be narrower than the rest of the catheter, the openings would naturally maintain patency of a fluid flow into a flow lumen as the balloon is deflated and catheter is withdrawn through a urethra.
Mikhail does not teach at least one fluid conduit between the urine inflow openings and a drainage lumen, the fluid conduit having a distally facing bias with an opening orientation that is angularly displaced with an angle a between about 15 degrees to about 75 degrees relative to a longitudinal axis of the catheter body such that the at least one fluid conduit and drainage lumen for a conduit positioned substantially within a substantially frustoconical tip, the urine inflow openings pass through angled wall surfaces of the substantially frustoconical distal tip.
Crank disclose a system relatively pertinent to problem posed by Applicant of moving fluid between the environment and body. Crank teaches diametrically opposed openings (56, 57, figure 3F) that have at least on fluid conduit between the opening and drainage lumen (conduit between the opening and conduit (figure 3F), the angle of the opening orientation between 15 to 75 degrees relative to the longitudinal axis ([0026], 10 to 170 degrees which overlaps with the claimed range).
Crank uses angled openings to move fluid in desired direction ([0017]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the openings of Mikhail with the openings of Crank in order to move fluid between the environment and the lumen. The substitution would not hinder the operation of Mikhail from operating normally. 
Mikhail and Crank do not disclose a conduit positioned substantially within a substantially frustoconical tip and the urine inflow openings pass through angled wall surfaces of the substantially frustoconical distal tip.
Vega discloses a catheter in the same field of endeavor as the Applicant and teaches a conduit (20) inside the frustoconical tip (figure 2) which later joins with further conduit (14) and a pair of drainage openings (21, figure 2) passing through angled wall surfaces of the frustoconical distal tip (figure 2, col 5, lines 7-15).
Vega provides drain holes in the distal tip in order to allow the catheter to properly move material away from the body (col 5, lines 7-11). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Mikhail and Crank to move the drainage openings to the distal tip to remove material since moving the opening closer to the tip prevents the blockage of the balloon when inflated (col 1, lines 60-64) and allow the drainage of fluid.
Regarding claims 23 and 25, Mikhail further discloses the distal tip is substantially coaxial with a longitudinal axis of the catheter body when the balloon is in an inflated state (figure 1-2, the distal tip is coaxial with the catheter body when balloon is inflated).
Regarding claims 24 and 26, Mikhail and Crank do not teach that a distance between a distal end of the balloon in an inflated state and a proximal end of the urinary inflow opening is between about 0mm to about 4mm. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 27, Mikhail and Crank do not teach that a distance between a distance between a proximal end of the balloon and a distal end of the catheter body is about 30-40mm based upon inflation capacity of the balloon. However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize distance of the opening and the balloon since it has been held that where the general conditions of a claim are disclosed in the prior art, which in this case the distance relative to one another and that they add up to the length of the proximal end of the balloon to the distal end of the catheter body, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mikhail in view of Crank further in view of Vega and further in view of Russo.
Regarding claim 22, Crank further teaches the angle is 15 degrees ([0026]), but Mikhail, Crank and Vega do not disclose a tertiary lumen configured to deliver or withdraw fluids from an opening at the frustoconical tip.
Russo discloses a continuously irrigation urinary catheter in the same field of endeavor as the Applicant. Russo teaches that in the prior art (figure 1), a tertiary lumen (top lumen shown in figure 2) in fluid flow communication with a port (15, figure 1, [0045]) passing through a distal end of the catheter body (figure 1, the port passes through a lateral wall surface of the distal tip and is spaced apart from the urine inflow openings (figure 1, 15 is spaced from 14).
Russo uses a third irrigation lumen to eliminate the need to swap the urinary drainage connector and bag which causes infections ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the catheter of the cited prior art to include the lumen of Russo to prevent further urinary tract infection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781